AMENDMENT NO. 2 TO
TRANSACTION AGREEMENT

            THIS AMENDMENT NO. 2 TO TRANSACTION AGREEMENT (this "Amendment"), is
made and entered into as of May 1, 2006, by and among KANSAS CITY SOUTHERN, a
Delaware corporation ("KCS"), THE KANSAS CITY SOUTHERN RAILWAY COMPANY, a
Missouri corporation ("KCSR"), NORFOLK SOUTHERN CORPORATION, a Virginia
corporation ("NS"), and THE ALABAMA GREAT SOUTHERN RAILROAD COMPANY, an Alabama
corporation and Subsidiary of NS ("AGS"), with reference to the following facts:

A.        KCS, KCSR, NS and AGS are parties to that certain Transaction
Agreement entered into as of December 1, 2005, as amended by Amendment No. 1
thereto, dated as of January 17, 2006 (the "Transaction Agreement"), pursuant to
the terms of which the parties thereto have agreed to form a joint venture for
purposes of owning and operating certain Assets.

B.        Pursuant to Section 14.4 of the Transaction Agreement, the Transaction
Agreement may be amended by a written agreement executed by all of the parties
thereto.

C.        The parties have determined that it is in the best interest of all
parties that the Transaction Agreement and certain exhibits and annexes thereto
be amended as set forth herein.

            NOW, THEREFORE, with reference to the foregoing facts and in
consideration of the mutual agreements and understanding set forth herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

1.                 Defined Terms.

Capitalized terms used herein but not otherwise defined herein shall have the
meaning assigned to such terms in the Transaction Agreement.

2.                  Amendments.

                    2.1              Clause D of the Preamble to the Transaction
Agreement is hereby amended and restated in its entirety as follows:

"In connection with the transactions contemplated by this Agreement and the
Company Agreement, at the Closing, the parties will enter into, or will cause
the Company or their respective Affiliates to enter into, as applicable:  (i) an
Operating Agreement substantially in the form attached hereto as Exhibit B (the
"Operating Agreement"), (ii) an NSR Joint Use Agreement substantially in the
form attached hereto as Exhibit C (the "NSR Joint Use Agreement"), (iii) a KCSR
Joint Use Agreement substantially in the form attached hereto as Exhibit D (the
"KCSR Joint Use Agreement"), (iv) a Western Haulage Agreement substantially in
the form attached hereto as Exhibit E, (v) a KCSR Master Interchange Agreement
substantially in the form attached hereto as Exhibit F, (vi) a Unified
Assignment and Assumption Agreement substantially in the form attached hereto as
Exhibit G, (vii) the Vicksburg Assignment Agreement (as defined in Section
3.1(b)), (viii) the Jackson Assignment Agreement (as defined in Section 3.1(c)),
(ix) one or more Notes (as defined in Section 4), (x) the Omnibus Bill of Sale
attached hereto as Exhibit H, (xi) the Unified Liability Agreement attached
hereto as Exhibit I, (xii) the Dallas Terminal Marketing Agreement attached
hereto as Exhibit J, (xiii) NSR - KCSR Haulage Agreement (as defined in Section
3.1(c)), (xiv) the Access Agreement (as defined in Section 10.2(c)), (xv) the
one or more Tower Licenses substantially in the form attached hereto as Exhibit
U and (xvi) the Master Locomotive Agreements attached hereto as Exhibit V
(collectively, the "Ancillary Agreements")."

                    2.2              The definition of "KCSR Borrowing Capacity"
contained in Section 1.1 of the Transaction Agreement is hereby amended by
replacing the reference to "$300,000,000" contained therein with
"$170,000,0000."

                    2.3              The definition of "KCS Credit Agreement"
contained in Section 1.1 of the Transaction Agreement is hereby amended by
amending and restating such definition in its entirety to read as follows:

            "KCS Credit Agreement" shall mean the Amended and Restated Credit
Agreement, dated as of April 28, 2006, among KCSR, KCS, the Subsidiary
Guarantors (as defined therein), the Lenders (as defined therein), the Issuing
Bank (as defined therein), the Swing Line Bank (as defined therein), and The
Bank of Nova Scotia, as collateral and administrative agent, as may be amended,
restated, replaced, supplemented, refinanced or otherwise modified from time to
time."

                    2.4              The definition of "Officer Certificate's"
contained in Section 1.1 of the Transaction Agreement is hereby amended by
amending and restating such definition in its entirety to read as follows:

            "Officer's Certificate" shall have the meaning given to that term in
Section 2.1(a); provided, that when delivered pursuant to Section 2.1(b) it
shall be as of the applicable Anniversary Date."

                    2.5              The parties hereby acknowledge that,
notwithstanding anything in Section 2.1(a) or Section 3.1(a) to the contrary, as
of the Closing the NS Interest shall be 10% (subject to adjustment pursuant to
Section 2.1(b)) and the KCS Interest shall be 90% (subject to adjustment
pursuant to Section 2.1(b)).

                    2.6              Section 3.1(e) of the Transaction Agreement
is hereby amended by amending and restating such section in its entirety to read
as follows:

"The parties hereto acknowledge that some of the Owned Properties may include
adjoining land, buildings, structures and other improvements that are not
included in the Assets and that, to the extent that is the case, must be
subdivided into separate lots.  In such event, KCS shall promptly, and at KCS'
sole expense, take all steps necessary (including, without limitation, recording
all required deeds, performing all required surveys and obtaining all necessary
planning and zoning approvals) to subdivide and obtain a separate tax lot/parcel
for the portion of each such Owned Property that is included in the Assets,
distinct from any adjoining land, buildings, structures or other improvements
that are not included in the Assets."

                    2.7              Section 4 of the Transaction Agreement is
hereby amended by amending and restating such section in its entirety to read as
follows:

"Promptly following the Closing, KCS and NS shall cause the Company to loan to
KCS an amount not to exceed the Excess Proceeds and thereafter to KCS and NS
from time to time upon such party's request up to an amount equal to the Excess
Capital less the aggregate amount of any outstanding loans made pursuant to this
Section 4 (such loans, the "Partner Financing") to be evidenced by one or more
notes substantially in the form attached hereto as Exhibit N (collectively, the
"Notes"); provided, however, that in no event shall (i) the aggregate amount of
Partner Financing outstanding to KCS at any one time exceed $170,000,000 and
(ii) the Company shall not provide any Partner Financing to KCS unless the
Administrative Agent (as such term is defined in the KCS Credit Agreement) shall
have approved in writing the terms of such loan as set forth in the Form of Note
attached hereto as Exhibit N.  All such Partner Financing shall first be made
available to KCS and, if KCS elects not to borrow such amounts, subsequently to
NS and shall in each case be structured so as to not violate, in the reasonable
opinion of counsel to KCS, any provision of the Indentures or the KCS Credit
Agreement." 

                    2.8              Section 8 of the Transaction Agreement is
hereby amended by adding the following text to the end of such section:

"8.16    KCS Credit Agreement.  As of the Closing Date, (i) the "Effective Date"
under the KCS Credit Agreement has occurred, (ii) the Company is not a
"Subsidiary" or a "Subsidiary Guarantor" for purposes thereof and (iii) the book
value of the Assets is not more than $170,000,000."

                    2.9              Section 10.5 of the Transaction Agreement
is hereby amended by adding the following text to the end of such section:

"From and after the Closing, in the event it is discovered that any Lien (other
than Permitted Liens or Liens arising after the Closing and resulting from the
Company's operation of its business) exists on any of the Assets, without
prejudice to any rights or remedies which NS may have hereunder or under any of
the Ancillary Agreements and without impact on any representation, warranty,
covenant or obligation of KCS hereunder, KCS shall secure the release of such
Lien and make the filings reasonably necessary to evidence such release as
promptly as practicable.  From and after the Closing, upon and after such time
as (a) the Line or any portion thereof shall permanently cease to be subject to
the Line Option, (b) the Line Option has expired, as to any portion of the Line,
pursuant to the terms and conditions as set forth in Section 10.10 of the
Transaction Agreement, or (c) the Terminal or any portion thereof shall
permanently cease to be subject to the option set forth in the Dallas Terminal
Marketing Agreement, in each case, in accordance with the terms thereof, NS
shall, upon the written request of KCS and within thirty (30) days of its
receipt of such notice, reasonably cooperate with KCS to make such filings,
including but not limited to executing a satisfactory release in recordable
form, as may be reasonably necessary to evidence such cessation or expiration."

                    2.10          Section 11.2(g) of the Transaction Agreement
is hereby deleted in its entirety.

                    2.11          The cover page to Annex A to the Transaction
Agreement, the cover page to Appendix A to Exhibit B to the Transaction
Agreement (Operating Agreement), the cover page to Appendix A to Exhibit F to
the Transaction Agreement (Master Interchange Agreement) and the cover page to
Exhibit A to Exhibit O to the Transaction Agreement (Temporary Access Agreement)
are hereby amended by amending and restating such pages in their entirety to
read as set forth on Exhibit A attached hereto.

                    2.12          Exhibit A to the Transaction Agreement (Form
of Company Agreement) is hereby amended by amending and restating such Exhibit
in its entirety to read as set forth on Exhibit B attached hereto.

                    2.13          The parties hereto acknowledge and agree that
any payment by the Company for the reasons set forth in Section 2.4 of the
Company Agreement shall not be taken into consideration in the calculation of
the assumed operating ratio set forth in Section 7(a) of the Operating
Agreement.

                    2.14          Pages 7, 8, 9, 10, 11A, 16, 17A and 20 of the
"slic maps" attached as part of Annex A to the Transaction Agreement, as part of
Appendix A to Exhibit B to the Transaction Agreement (Operating Agreement), as
part of to Appendix A to Exhibit F to the Transaction Agreement (Master
Interchange Agreement) and as part of Exhibit A to Exhibit O to the Transaction
Agreement (Temporary Access Agreement) are hereby amended by amending and
restating such pages 7, 8, 9, 10, 11A, 16, 17A and 20 in their entirety to read
as set forth on Exhibit C attached hereto.

                    2.15          The Transaction Agreement is hereby amended by
inserting the schedule of communications equipment included in the Assets
attached hereto as Exhibit D as a new Annex D thereto.

                    2.16          Exhibit E to the Transaction Agreement (the
Western Haulage Agreement) is hereby amended by amending and restating such
Exhibit in its entirety to read as set forth on Exhibit E attached hereto.

                    2.17          Exhibit L to the Transaction Agreement (the
Jackson Assignment Agreement) is hereby amended by amending and restating such
Exhibit in its entirety to read as set forth on Exhibit F attached hereto.

                    2.18          Exhibit N to the Transaction Agreement (Form
of Promissory Note) is hereby amended by amending and restating such Exhibit in
its entirety to read as set forth on Exhibit G attached hereto.

                    2.19          Exhibit S to the Transaction Agreement (NS
Legal Opinion) is hereby amended by amending and restating such Exhibit in its
entirety to read as set forth on Exhibit H attached hereto.

                    2.20          The Transaction Agreement is hereby amended by
inserting the form of Tower License attached as Exhibit I to this Amendment as a
new Exhibit U thereto.

                    2.21          The Transaction Agreement is hereby amended by
inserting the form of Master Locomotive Agreement attached as Exhibit J to this
Amendment as a new Exhibit V thereto.

                    2.22          Schedule 3.1(d) to the Transaction Agreement
and Exhibit A to the form of Unified Assignment and Assumption Agreement
(attached as Exhibit G to the Transaction Agreement) are each hereby amended by
adding the following additional agreements to the list of agreements to be
assigned to the Company at Closing (except with respect the licenses referenced
in clause (f) below which shall be assigned as soon as practicable after the
Closing upon receipt of the consent of the applicable Governmental Authority or
other regulatory body): (a) Right of Way Lease made and entered into March 23,
1989, by and between the Board of Trustees of the Vicksburg Warrant School
District and The Kansas City Southern Railway Corporation (as successor in
interest by merger with MidSouth Rail Corporation); (b) Railroad Industrial
Lease Contract dated January 11, 1988, by and between Scott County Board of
Education and The Kansas City Southern Railway Corporation (as successor in
interest by merger with MidSouth Rail Corporation); (c) Commercial Lease
Contract of Sixteenth Section Lands dated April 24, 1990, by and between Rankin
County Board of Education and The Kansas City Southern Railway Corporation (as
successor in interest by merger with MidSouth Rail Corporation); (d) the
Corridor Agreement dated June 22, 2004 by and between The Kansas City Southern
Railway Company and the Mississippi Transportation Commission solely with
respect to those projects described on Exhibit A thereto along the Line; (e) the
Corridor Agreement dated June 22, 2004 by and between The Kansas City Southern
Railway Company and the Louisiana Department of Transportation solely with
respect to those projects described on Exhibit A thereto along the Line; and (f)
licenses for the frequencies used for train operations on the Line, including,
but not limited to (i) dispatch of the Vicksburg sub district using AAR 86 and
AAR 60 (161.400MHz and 161.010MHz), (ii) dispatch of the Meridian sub district
using AAR 97 and AAR 29 (161.565MHz and 160.545MHz), (iii) EOT repeaters using
AAR 404 and AAR 415 (452.9375MHz and 457.9375MHz) and (iv) data radio using ATCS
channel pair # 5 (936.9375MHz and 897.9375MHz).

3.                  Limitation of Amendments.

The amendments set forth in Section 2 above are effective for the purposes set
forth herein and will be limited precisely as written and will not be deemed to
(a) be a consent to any amendment, waiver or modification of any other term or
condition of the Transaction Agreement, (b) otherwise prejudice any right or
remedy that any party to the Transaction Agreement may now have or may have in
the future under or on in connection with the Transaction Agreement, or (c) be a
consent to any future amendment, waiver or modification of any other term or
condition of the Transaction Agreement.

4.                  Entire Agreement.

This Amendment, together with the Transaction Agreement, the Company Agreement,
the Ancillary Agreements and the Confidentiality Agreement, in each case
including any attached exhibits and schedules, contain the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter contained herein and therein, and any and all prior discussions,
negotiations, commitments and understandings, whether oral or otherwise, related
to the subject matter contained herein and therein are hereby merged herein and
therein.  Nothing in this amendment, express or implied, is intended to confer
upon any Person other than the parties hereto any rights or remedies under or by
way of this Amendment.

5.                  Assignment.

No party may assign its rights or obligations under this Amendment, and any
attempted or purported assignment or any delegation of any party's duties or
obligations arising under this Amendment to any third party or entity shall be
deemed to be null and void, and shall constitute a material breach by such party
of its duties and obligations under this Amendment; provided that NS may assign
its rights to any wholly-owned Subsidiary of NS.

6.                  Governing Law.

THE LAWS OF THE STATE OF DELAWARE SHALL GOVERN THE VALIDITY OF THIS AMENDMENT,
THE CONSTRUCTION OF ITS TERMS AND THE INTERPRETATION OF THE RIGHTS AND DUTIES
ARISING HEREUNDER.

7.                  Severability.

Whenever possible each provision of this Amendment shall be interpreted in such
manner as to be effective and valid under applicable Law, but if any provision
of this Amendment shall be or become prohibited or invalid under applicable Law,
such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Amendment.

8.                  Captions.

The various captions of this Amendment are for reference only and shall not be
considered or referred to in resolving questions of interpretation of this
Amendment.

9.                  Counterparts.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

10.              Judicial Interpretation.

Should any provision of this Amendment require judicial interpretation, it is
agreed that a court or other tribunal, as described in Section 14.13 of the
Transaction Agreement, interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Amendment.

11.              Dispute Resolution.

Each of the parties hereto stipulates and agrees that the dispute resolution
procedures set forth in Section 14.13 of the Transaction Agreement shall apply
to any dispute, controversy or claim arising out of or relating to this
Amendment or the breach, termination or validity thereof.

[Signature Page Follows]


--------------------------------------------------------------------------------

                IN WITNESS WHEREOF, the parties have executed this Amendment No.
2 to Transaction Agreement as of the date first above written.

                                                                           
KANSAS CITY SOUTHERN

                                                                                   
/s/ Larry M. Lawrence

                                                                            By:
                                                             
                                                                                 
Name:    Larry M. Lawrence
                                                                                 
Title:                                                       

                                                                            THE
KANSAS CITY SOUTHERN RAILWAY COMPANY

                                                                                    
/s/ Robert B. Terry

                                                                            By:
                                                             
                                                                                
Name:    Robert B. Terry
                                                                                
Title:    

                                                                           
NORFOLK SOUTHERN CORPORATION

                                                                                   
/s/ Kathryn B. McQuade

                                                                            By:
                                                              
                                                                                 
Name:  Kathryn B. McQuade
                                                                                 
Title:     Executive Vice President Planning and
                                                                                             
Chief Information Officer

                                                                            THE
ALABAMA GREAT SOUTHERN
                                                                           
RAILROAD COMPANY

                                                                                   
/s/ Kathryn B. McQuade

                                                                            By:
                                                              
                                                                                 
Name:  Kathryn B. McQuade
                                                                                 
Title:     Vice President